EXHIBIT 10.7

 
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE WENDY’S/ARBY’S GROUP, INC.
AMENDED AND RESTATED 2002 EQUITY PARTICIPATION PLAN


 


RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made as of _____________
__, 20__, by and between Wendy’s/Arby’s Group, Inc. (the “Company”) and
__________________ (“Award Recipient”):
 
WHEREAS, the Company maintains the Amended and Restated 2002 Equity
Participation Plan, as amended (as so amended, the “Plan”) under which the
Performance Compensation Subcommittee of the Company’s Board of Directors (the
“Committee”) may, among other things, award shares of the Company’s Common
Stock, $.10 par value (the “Common Stock”), to such eligible persons under the
Plan as the Committee may determine, subject to terms, conditions, or
restrictions as it may deem appropriate;


WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
a restricted stock award conditioned upon the execution by the Company and the
Award Recipient of a Restricted Stock Agreement setting forth all the terms and
conditions applicable to such award in accordance with Delaware law;


NOW, THEREFORE, in consideration of the mutual promises(s) and covenants(s)
contained herein, it is hereby agreed as follows:
 
1. DEFINED TERMS:  Except as otherwise specifically provided herein, capitalized
terms used herein shall have the meanings attributed thereto in the Plan.
 
2. AWARD OF RESTRICTED SHARES: Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Award Recipient a restricted stock
award (the “Restricted Stock Award”) on _____________ __, 20__ (the “Award
Date”), covering _______ shares of Common Stock (the “Restricted Shares”).
 
3. VESTING:  Subject to the Award Recipient’s continued employment with the
Company and its subsidiaries (other than as set forth in Paragraph 6),
 
3.1 One-third of the Restricted Shares (the “First Tranche Shares”) shall vest
and become nonforfeitable on the first anniversary of the Award Date (the “First
Vesting Date”).
 
3.2 One-third of the Restricted Shares (the “Second Tranche Shares”) shall vest
and become nonforfeitable on the second anniversary of the Award Date (the
“Second Vesting Date”).
 
3.3 One-third of the Restricted Shares (the “Third Tranche Shares”) shall vest
and become nonforfeitable on the third anniversary of the Award Date (the “Third
Vesting Date”).
 
3.4 Each of the First Vesting Date, Second Vesting Date and Third Vesting Date
may be referred to herein as a “Vesting Date.”
 


 
- 1 -

--------------------------------------------------------------------------------

 


3.5 STOCK CERTIFICATES: The Restricted Shares shall be issued by the Company and
shall be registered in the Award Recipient’s name on the stock transfer books of
the Company promptly after the date hereof, but shall remain in the physical
custody of the Company or its designee (including by means of segregated account
on the books of the Company’s transfer agent) at all times prior to, in the case
of any particular Restricted Shares, the applicable Vesting Date.  As a
condition to the receipt of this Restricted Stock Award, the Participant shall
at the request of the Company deliver to the Company one or more stock powers,
duly endorsed in blank, relating to the Restricted Shares.
 
4. TRANSFERABILITY; RIGHTS AS STOCKHOLDER.  Prior to the vesting of a Restricted
Share, (i) such Restricted Share shall not be transferable by the Award
Recipient by means of sale, assignment, exchange, pledge, or otherwise;
provided, however, that the Award Recipient shall have the right to tender the
Restricted Share for sale or exchange with the Company's written consent in the
event of any tender offer within the meaning of Section 14(d) of the Securities
Exchange Act of 1934 and (ii) unless and until such Restricted Share is
forfeited pursuant to Paragraph 6, the Award Recipient shall be entitled to all
rights of a stockholder of the Company, including the right to vote the
Restricted Share; provided that (i) non-cash dividends and distributions in
respect of such Restricted Share shall be held by the Company in escrow and paid
to the Award Recipient if and when the Restricted Share vests (and forfeited
back to the Company if it does not) and (ii) cash dividends paid in respect of
such Restricted Share shall be withheld by the Company and credited to an
account on the books of the Company (the “Dividend Account”), and paid to the
Award Recipient, along with interest thereon as described in the following
sentence, if and when the Restricted Share vests (and forfeited back to the
Company if it does not).  Each cash dividend credited to the Dividend Account
shall earn interest at a floating rate equal to five percent (5%) plus the Base
Rate (the aggregate rate referred to as the “Interest Rate”), with the initial
Interest Rate being established on the date of the first dividend payment in
respect of an unvested Restricted Share following the date hereof, and then
subsequently adjusted on the first day of each January, April, July and October
thereafter.  “Base Rate” shall mean the rate published on the applicable day (or
the preceding business day, if such day is not a business day) in the Wall
Street Journal for notes maturing three (3) months after issuance under the
caption "Money Rates, London Interbank Offered Rates (LIBOR)".  Interest shall
be calculated based on a 360 day year and charged for the actual number of days
elapsed.
 
5. EFFECT OF TERMINATION OF EMPLOYMENT:  If the Award Recipient's employment
with the Company or any of its subsidiaries terminates on account of termination
by the Company or any of its subsidiaries without cause, or on account of the
Award Recipient’s death or permanent disability, the Restricted Stock Award, to
the extent not already vested, shall immediately vest.  Upon termination of the
Award Recipient's employment with the Company or any of its subsidiaries for any
other reason, the Restricted Stock Award, to the extent not already vested,
shall be forfeited, unless otherwise determined by the Committee in its sole
discretion.  For purposes of this Agreement, “cause” shall mean “cause” or any
like term, as defined in any written employment contract or similar agreement
between the Company or any of its subsidiaries and the Award Recipient or, if
not so defined, “cause” shall mean (i) fraud, embezzlement or other unlawful or
tortious conduct, whether or not involving or against the Company or any
affiliate, (ii) violation of a policy of the Company of any affiliate, or (iii)
serious and willful acts or misconduct detrimental to the business or reputation
of the Company or any affiliate.
 


 
- 2 -

--------------------------------------------------------------------------------

 


6. BENEFICIARY:  The Award Recipient may designate a beneficiary(ies) to receive
the stock certificates representing those Restricted Shares that become vested
and non-forfeitable upon the Award Recipient’s death. The Award Recipient has
the right to change such beneficiary designation at will.
 
7. EFFECT OF CHANGE OF CONTROL:  Upon the occurrence of a Change of Control, any
unvested Restricted Shares shall be deemed to have become vested and
non-forfeitable as of immediately prior to the Change of Control.
 
8. WITHHOLDING TAXES; 83(b) ELECTION: The Award Recipient hereby agrees to make
appropriate arrangements with the Company for satisfaction of any applicable
federal, state or local income and employment tax withholding requirements or
like requirements, including the payment to the Company upon each Vesting Date
(or such other date as may be applicable under Section 83 of the Code), or other
settlement in respect of the Restricted Shares, of all such taxes and
requirements, and the Company shall be authorized to take such action as may be
necessary in the opinion of the Company’s counsel (including, without
limitation, withholding Restricted Shares or other amounts from any compensation
or other amount owing from the Company or any of its subsidiaries to the Award
Recipient) to satisfy all obligations for the payment of such taxes.  The
withholding requirement may be satisfied, in whole or in part, at the election
of the Award Recipient by withholding from the Restricted Shares otherwise
issuable upon each Vesting Date that number of Restricted Shares having an
aggregate fair market value (as defined in the Plan) on the date of the
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Committee establishes.  Notwithstanding the foregoing, the Award Recipient may
make an election pursuant to Section 83(b) of the Code in respect of the
Restricted Shares and, if the Award Recipient does so, the Award Recipient shall
pay to the Company an amount equal to the minimum required tax withholding
immediately upon making such election, either in cash or in unrestricted shares
of the Company’s Common Stock.  The Award Recipient shall timely notify the
Company of such election and send the Company a copy thereof.  The Award
Recipient shall be solely responsible for properly and timely completing and
filing any such election.
 
9. IMPACT ON OTHER BENEFITS:  The value of the Restricted Stock Award (either on
the Award Date or at the time any Restricted Shares become vested and
non-forfeitable) shall not be includable as compensation or earnings for
purposes of any benefit or incentive plan offered by the Company or any of its
subsidiaries.
 
10. ADMINISTRATION:  The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive, and binding upon the
Company, the Award Recipient, and any and all interested parties.
 
11. RIGHT TO CONTINUED EMPLOYMENT:  Nothing in the Plan or this Agreement shall
confer on an Award Recipient any right to continue in the employ of the Company
or any of its subsidiaries or in any way affect the Company's or any of its
subsidiaries’ right to terminate the Award Recipient's employment without prior
notice at any time for any reason.
 
12. BOUND BY PLAN:  This Agreement shall be subject to the terms of the Plan, as
amended.  This Agreement may not in any way be amended, revised or superceded
without the Award Recipient’s written consent.
 
13. FORCE AND EFFECT:  The various provisions of this Agreement are severable in
their entirety. Any determination of invalidity or unenforceability of any on
provision shall have no effect on the continuing force and effect of the
remaining provisions.
 
14. GOVERNING LAW:  This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without giving effect to
its conflict of laws principles.
 
15. SUCCESSORS:  This Agreement shall be binding and inure to the benefit of the
successors, assigns and heirs of the respective parties.
 
16. NOTICE:  Unless waived by the Company, any notice to the Company required
under or relating to this Agreement shall be in writing and addressed to the
Secretary of the Company.
 
17. ENTIRE AGREEMENT:  This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties.  No waiver by either party of any default under this Agreement
shall be deemed a waiver of any later default.
 
       IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
hereof.


WENDY’S/ARBY’S GROUP, INC.




By: ______________________________
Roland C. Smith
President and Chief Executive Officer


Award Recipient:




__________________________
[Name]


 
- 3 -

--------------------------------------------------------------------------------

 

